DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 21, 2021 has been entered.


Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on January 21, 2021 have been entered and considered. Claims 87, 91 – 92, 109 and 113 – 125 are pending in this application. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Pridoehl in 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 87, 91 – 92, 109 – 115, 117 – 122, 124 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Pridoehl et al. US 2014/0134335 A1 (Pridoehl) in view of Kurihara et al. US 6,051,175 (Kurihara) and further in view of Orr US 2009/0167817 A1 (Orr). 

Considering claims 87, 92, 109 – 115, 118 – 122 and 125, Pridoehl teaches filaments for applications such as printing in extrusion-based 3D printers, wherein said filament is melted in the printing head and is then applied as print to give a 3D object. The filament contains a thermoplastically processable material. The polymer filaments comprise a thermoplastically polymeric matrix material, such as polycarbonate [0077] and fillers [0042]. Further, Pridoehl teaches at [0046] that downstream of the extrusion process in the subsequent extrusion-based 3D printing process, the coating thus applied to the filaments in essence remains on the surface of the printed strands or filaments; thus teaching that the product of the 3D extrusion is a filament or strand. Furthermore, although Pridoehl teaches the use of filler particles in the composition of the filament; it does not recognize that at least some fraction of said particles have high aspect ratio and that they have a predetermined orientation with respect to a longitudinal axis of the continuous filament. However, Kurihara teaches a filament or filament assembly composed of a thermotropic liquid crystal polymer, includes the step of melt extruding a thermotropic liquid crystal polymer through an orifice nozzle into a high-speed fluid to thereby hold filaments spun right under the spinning nozzle at a high temperature, so that the filaments are taken up at a high draft ratio by the frictional force of the high-speed fluid [Abstract]. Further, Kurihara teaches that a filler may be added to the thermotropic liquid crystal polymer in order to improve the heat resistance and mechanical properties thereof. The filler may be fibrous or particulate or a mixture of fibrous and particulate materials. Examples of the fibrous reinforcements include inorganic fibers such as glass, silicon carbide; and carbon fibers [Col. 8, 37 – 45]. Therefore, it would have been obvious to one of ordinary skill in the art before the 
Moreover, the combination Pridoehl-Kurihara does not recognize that at least some fraction of the high aspect ratio particles have a helical orientation comprising a circumferential component and a longitudinal component with respect to the longitudinal axis, the circumferential component being imparted by rotation of a deposition nozzle and the longitudinal component being imparted by translation of the deposition nozzle. However, Orr teaches a method and an apparatus for printing an image onto a curved surface of a three-dimensional article [Abstract and Tittle]. Further, Orr teaches at [0010] that with the apparatus and method of the disclosure, more than three degrees of freedom (up to six) are utilized in positioning the print head relative to the curved surface of the article. These additional degrees of freedom include rotational movement about the three axes, namely A, B and C (sometimes referred to as Xr, Yr and Zr), so as to provide orientational positioning of the print head, in addition to the translational positioning provided by movement along the X, Y, and Z axes. In this manner, the orientation of the print head may be kept normal to the surface of the article at all times. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to select Orr’s method in Pridoehl’s process when it is desired to 3D print a curved surface of a three-dimensional article, having the orientation of the print head normal to the surface of the article at all times.  

As to the new limitations in claims 87 and 109 requiring that over an entire length of the continuous filament, at least some fraction of the high aspect ratio particles have a helical orientation comprising a circumferential component and a longitudinal component with respect to the longitudinal axis, the circumferential component being imparted be continuous rotation of a deposition nozzle and the longitudinal component being imparted by continuous translation of the deposition nozzle; as noted above, Orr teaches at [0010] that with the apparatus and method of the disclosure, more than three degrees of freedom (up to six) are utilized in positioning the print head relative to the curved surface of the article. These additional degrees of freedom include rotational movement about the three axes, namely A, B and C (sometimes referred to as Xr, Yr and Zr), so as to provide orientational positioning of the print head, in addition to the translational positioning provided by movement along the X, Y, and Z axes. In this manner, the orientation of the print head may be kept normal to the surface of the article at all times. Therefore, at least for embodiments wherein the entire substrate has 

Considering claims 91, 117 and 124, Kurihara teaches at [Col. 16, 17 – 19] that the matrix further comprises slow curing resins, such as epoxy resins having low curing agent contents and unsaturated polyester resins.

Claims 116 and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Pridoehl et al. US 2014/0134335 A1 (Pridoehl) in view of Kurihara et al. US 6,051,175 (Kurihara) and further in view of Orr US 2009/0167817 A1 (Orr) and Cohen et al. WO 2015/000529 A1 (Cohen). US 2016/0062258 A1 is used herein as equivalent Cohen’s document. 

Considering claims 116 and 123, Pridoehl in view of Kurihara and Orr is relied as set forth above in the rejection of claims 109 and 87. Further, said prior art does not teach that the filler comprises clay platelets. However, Cohen teaches ink composition comprising clay platelets [Abstract]. Further, as Pridoehl and Cohen are both directed to ink compositions, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results. In this case, the both compositions are taught to comprise filler materials for the same purpose. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to substitute (at 

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on January 21, 2021 have been entered and considered. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Pridoehl in view of Kurihara and Orr, as detailed in Office action dated December 10, 2019. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments filed on January 21, 2021 have been fully considered, but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection in last Office action on the basis that the cited prior art does not teach or suggest the new limitations in amended claims “wherein, over an entire length of the continuous filament, at least some fraction of the high aspect ratio particles have a helical orientation comprising a circumferential component and a longitudinal component with respect to the longitudinal axis, where the circumferential component is imparted by “continuous rotation” of a deposition nozzle and the longitudinal component is imparted by continuous translation of the deposition nozzle. 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.



/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786